IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-51127
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MARIO ALBERTO CIRIZA,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-99-CR-1066-2-DB
                        - - - - - - - - - -
                          August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Mario Alberto Ciriza challenges his conviction and 70-month

sentence following his plea of guilty to illegal re-entry into

the United States after deportation, a violation of 8 U.S.C.

§ 1326.   Ciriza argues that the felony conviction that resulted

in his increased sentence under 8 U.S.C. § 1326(b)(2) was an

element of the offense that should have been charged in his

indictment.    He also argues that the district court violated his

due process rights by imposing a sentence greater than the two-

year maximum sentence permissible under 8 U.S.C. § 1326 given

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-51127
                                 -2-

that the Government did not plead Ciriza’s prior aggravated

felony in the indictment.

     Ciriza acknowledges that his arguments are foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

seeks to preserve the issues for Supreme Court review in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).   Apprendi did not

overrule Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90;

see also United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.

2000), cert. denied, 121 S. Ct. 1214 (2001).   Ciriza’s argument

is foreclosed.   See Almendarez-Torres, 523 U.S. at 235.

     AFFIRMED.